Citation Nr: 9931843	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1945 to August 1945.

In September 1990, the appellant, the veteran's surviving 
spouse, claimed entitlement to service connection for the 
cause of the veteran's death, and in a November 1990 rating 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, denied that claim.  The 
appellant was notified of that decision at the time it was 
rendered, and did not appeal.  

The appellant again claimed entitlement to service connection 
for the cause of the veteran's death, and in March 1992, 
April 1993, February 1995, April 1995, and August 1995 the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant was notified of those decisions and did not appeal.  

The appellant again claimed entitlement to service connection 
for the cause of the veteran's death, and in June 1996 the RO 
again determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant has perfected an appeal of that decision.


FINDINGS OF FACT

1. In an August 1995 rating decision the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of that 
decision and did not appeal, and the August 1995 decision 
is final.

2. The evidence submitted subsequent to the August 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, but it is not 
material because it does not bear directly and 
substantially on whether the veteran's death is related to 
service or a service-connected disease or injury.


CONCLUSION OF LAW

The August 1995 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final, new and material evidence has not been submitted, and 
the claim of entitlement to service connection for the cause 
of the veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for any 
complaints, findings, diagnosis or treatment for malnutrition 
or peripheral neuritis.  The veteran died in August 1990 and 
his death certificate showed the cause of death as 
malnutrition, immediate cause, peripheral neuritis, 
antecedent cause, and old age as the underlying cause of 
death.

During his lifetime, the veteran submitted numerous claims 
for VA disability compensation but service connection was not 
established for any disabilities at the time of his death.  

As previously stated, in an August 1995 rating decision the 
RO denied entitlement to service connection for the cause of 
the veteran's death by finding that new and material evidence 
had not been submitted to reopen the previously denied claim.  
The evidence considered in that decision included affidavits 
from two affiants who personally knew the veteran and 
testified that he suffered from multiple bullet wounds 
inflicted by a Japanese machine gun in 1945.

In August 1992, the appellant submitted a private medical 
record showing that the veteran was hospitalized for several 
days in August 1976 and November 1982 for chronic bronchitis 
and torticollis.  She also submitted numerous letters from 
August 1990 to August 1992 explaining that her husband's 
death was due to an ailment contracted during World War II.  
In November and December 1994, the appellant's son submitted 
service personnel and medical records to support the 
appellant's claim, none of which indicate that the veteran 
incurred any injury or disease during service.  

The evidence submitted subsequent to the August 1995 decision 
includes an August 1996 notice of disagreement in which the 
appellant states that the Board was overlooking the veteran's 
medical records showing that he was wounded during service.  
The appellant also stated that as a result of the wounds, the 
veteran suffered from degenerative joint disease, 
degenerative arthritis, and post-traumatic osteoarthritis.  
According to the appellant, these diseases were the symptoms 
of twenty wounds the veteran sustained while in service.  

The appellant submitted a September 1996 substantive appeal 
where she stated that malnutrition and peripheral neuropathy 
are diseases that are specific to prisoner of war and missing 
in action soldiers and that the veteran suffered from these 
diseases due to hit and run battles against the Japanese 
Imperial Army.  She also stated that in February 1945, the 
veteran was shot and sustained three major gunshot wounds in 
his back and he incurred seventeen minor injuries.  According 
to the appellant, the three major gunshot wounds permanently 
disabled the veteran causing him to suffer from degenerative 
joint disease, degenerative arthritis, and post-traumatic 
osteoarthritis.  In September 1996, the appellant's son 
submitted a similar letter narrating the same events which 
the appellant recounted in her substantive appeal.  

The appellant also submitted numerous private medical records 
in support of her cause of death claim.  She submitted an 
October 1996 letter certifying that the veteran was treated 
at a private medical center in September 1968 for influenza 
and in December 1978 for torticollis; a November 1996 letter 
from a private physician stating that the veteran was 
confined in August 1976 for three days with chronic 
bronchitis and that he was hospitalized in November 1982 for 
three days with torticollis; and a November 1996 letter 
certifying that the veteran was bedridden for three months 
prior to his death for spondylolisthesis, ischemia, and 
pneumonia.  She also submitted an October 1996 letter 
certifying that the veteran was seen sometime from 1979 to 
1982 for recurrent pain and swelling in the knee joints and 
during this time he was diagnosed as an arthritic case.  
There was a March 1997 report which certified that the 
veteran was treated for three days in September 1979 for 
asthmatic bronchitis and for three days in February 1980 for 
chronic bronchitis. 

II. Law and Regulation

When the RO disallows a claim, the claim may not be reopened 
and allowed and a claim based on the same factual basis may 
not be considered unless new and material evidence is 
submitted.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If new 
and material evidence is presented with respect to a claim 
that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. § 
5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156. In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

III. Analysis

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death.  The claim of service 
connection for the cause of the veteran's death was not 
reopened by the RO because the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38  C.F.R. § 3.156.

The October to November 1996 treatment records and March 1997 
medical report from private physicians and hospitals are new 
because these records were not previously submitted to agency 
decisionmakers and are not merely cumulative, however, this 
evidence is not probative.  Elkins v. West, 12 Vet. App. 209 
(1999).  The treatment records pertain to treatment for 
conditions that were not shown in service or shown in the 
death certificate as causing the veteran's death. 

The appellant's August 1996 and September 1996 statements are 
new, in that the basis of her claim that the veteran's death 
was related to service had not been previously explained, but 
the statements are not relevant to whether the cause of the 
veteran's death is related to service.  Her assertions 
implicating injuries the veteran incurred during service as 
the cause of disability that ultimately contributed to his 
demise, are not probative because she is not competent to 
provide evidence of the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In addition, none 
of the evidence indicates that the veteran's death was 
related to gunshot wounds.  For these reasons the Board has 
determined that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death, and the 
claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals




 


